SHARE EXCHANGE AGREEMENT

 

  THIS AGREEMENT made this 26th day of August, 2011, between Cloud Data
Corporation, a corporation organized under the laws of the state of Nevada (the
“Seller”), it’s Stockholders (the “Selling Shareholders”); and Microelectronics
Technology Company, a corporation organized under the laws of the state of
Nevada, (the “Purchaser”).

 

BACKGROUND

 

The Seller desires to exchange 70,000,000 common shares in the capital stock of
the Seller (the “Seller’s Shares”), being all of the outstanding shares of the
Seller that they hold in exchange for 70,000,000 shares of restricted common
stock of the Purchaser (the “Restricted Shares”) convertible at $0.002 per
share, in a share exchange, following which, the Seller will become a
wholly-owned subsidiary of the Purchaser.

 

In consideration of the mutual promises, covenants and representations contained
herein, the parties herewith agree as follows:

 

ARTICLE I

EXCHANGE OF SHARES

 

I.1 Purchase and Sale. Subject to the conditions and upon the terms hereinafter
set forth, the Purchaser agrees to purchase and the Seller agrees to sell to the
Purchaser all of their right, title and interest in and to the Seller’s Shares.

 

I.2 Purchase Price. The purchase price for the Sellers Shares will be paid by
the Purchaser by issuing to the Seller’s a total of 70,000,000 Restricted Shares
of the Purchaser in proportion to each Selling Shareholders interest in the
Seller as set out in Schedule 1 hereto. For purposes of this transaction the
share price of $0.002 is being used to calculate the value of this acquisition.

 

I.3 Closing. The Closing of this transaction will take place on August 26, 2011
(the “Closing Date”), or such other date as the Parties may agree.

 

I.4 Securities Law Exemptions and Resale Restrictions. The distribution of the
Seller’s Shares to the Selling Shareholders shall be made in reliance on the
exemptions from the registration requirements of the United States Securities
Act of 1933 contained in Regulation S under the said act. The issuance of the
Shares to Selling Shareholders resident in the United States of America shall be
made in reliance on the exemptions from the registration requirements of the
United States Securities Act of 1933 contained in Rule 506 of Regulation D under
the said act.

 

I.5 Board of Directors and Officers. The existing Director, President of the
Seller will become the Director and President of the Purchaser.

 

I.6 Name Change. The current Board of Directors will agree to make application
for a name change within a reasonable period of time if requested by the Seller.

1

 

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

The Seller and the Selling Shareholders represent to the Purchaser the
following:

 

II.1 Organization. The Seller is a corporation duly organized, validly existing,
and in good standing under the laws of the state of Nevada, has all necessary
legal powers to own properties and carry on its business, and is duly qualified
to do business and is in good standing in all relevant jurisdictions. All
actions taken by the directors and/or shareholders of the Seller have been valid
and in accordance with all applicable laws.

 

II.2 Capital. The authorized share capital of the Seller consists of seventy
five million (75,000,000) of common shares. As of the date hereof, 70,000,000
common shares are issued and outstanding as fully paid and non-assessable common
shares in the capital of the Seller Shares held by the Selling Shareholders as
set forth in Schedule 1 hereto.

 

II.3 Financial Statements. The Seller has provided the Purchaser with financial
statements that fairly present the financial position and the results of its
operations for the periods indicated.

 

II.4 Liabilities. The Selling Shareholders are not aware of any pending,
threatened or asserted claims, lawsuits or contingencies involving the Seller,
except those set forth in the financial statements. There is no dispute of any
kind between the Seller and any third party, and no such dispute will exist at
the Closing of this Agreement.

 

II.5 Binding Agreement. This Agreement has been duly executed and delivered by
the Seller and constitutes a valid and binding obligation on its part.

 

II.6 Ability to Carry Out Obligations. The Seller has the right, power, and
authority to enter into and perform its obligations under this Agreement. The
execution and delivery of this Agreement by the Seller and the performance by
the Seller of its obligations hereunder will not cause, constitute, or conflict
with or result in (a) any breach or violation or any of the provisions of or
constitute a default under any license, indenture, mortgage, charter,
instrument, articles of incorporation, bylaw, or other agreement or instrument
to which the Seller is a party or by which they may be bound, nor will any
consents or authorizations of any party other than those hereto be required, (b)
an event that would cause the Seller to be liable to any party, or (c) an event
that would result in the creation or imposition of any lien, charge, or
encumbrance on any asset of the Seller .

 

II.7 Full Disclosure. None of the representations and warranties made in this
Agreement by the Seller contains or will contain any untrue statement of a
material fact or omit any material fact the omission of which would be
misleading.

 

II.8 Compliance with Laws. The Seller has complied with all, and is not in
violation of any, federal, state, or local statute, law, and regulation. Seller
has complied with all federal and state securities laws in connection with the
offer, sale and distribution of its securities.

 

II.9 Litigation. The Seller is not a party to any suit, action, arbitration, or
legal, administrative, or other proceeding or pending governmental
investigation, and there is no basis for any such action or proceeding, and no
such action or proceeding is threatened against the Seller.

2

 

 

II.10 Conduct of Business. Prior to the Closing, the Seller shall not, without
the consent of the Purchaser (i) amend its constating documents or Bylaws, (ii)
issue, or enter into any agreements to issue, any securities of the Seller,
including without limitation, shares, warrants, options, convertible securities
of or rights to purchase any securities of the Seller (iii) redeem, purchase or
otherwise acquire or commit to acquire any shares in the capital of the Seller
(iv) effect any subdivision, consolidation, or reclassification of any of the
securities of the Seller (v) declare dividends or redeem or sell stock or other
securities, except as part of completing its spin off transaction, (vi) incur
any liabilities, (vii) acquire or dispose of any assets, enter into any
contract, or guarantee obligations of any third party, or (viii) enter into any
other transaction.

 

II.11 Truth of Representations. All of these representations shall be true as of
the Closing and shall survive the Closing for a period of one year.

 

II.12 No Bankruptcy. No proceedings have been taken, are pending or authorized
by the Seller or by any other person in respect to the bankruptcy, insolvency,
liquidation, dissolution or winding up of the Seller.

 

II.13 Absence of Conflict. The Seller is not a party to, bound or affected by
any agreement which would be violated, breached or terminated by, or which would
result in creation or imposition of any Lien upon any of the Seller’s Shares as
a consequence of the execution and delivery of this Agreement or the
consummation of the transactions contemplated in this Agreement. The Seller’s
execution of this Agreement and the consummation of transactions contemplated
herein do not and will not conflict with, or result in a breach of, or
constitute a default under the terms or conditions of any constating documents
or by-laws of the Seller, any court or administrative order or process, any
agreement or instrument to which the Seller is party or by which it is bound.

 

II.14 Taxes. The Seller is not now and at the Closing Date will not be in
arrears or in default in respect of the filing of any required federal, state,
provincial or municipal tax or other return, and to the best of the Seller’s
knowledge, no such return contains any misstatement or conceals any statement
that should have been included therein. The Seller has paid and will pay all
taxes, filing fees and other assessments due and payable or collectable. The
Seller has withheld and will withhold up to the Closing Date from each payment
made to any employee the amount of all taxes (including but not limited to
income tax) and other deductions required to be withheld therefrom and has paid
or will pay such amounts to the proper tax or other receiving authority.

 

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

The Purchaser represents to the Seller and the Selling Shareholders the
following:

 

III.1 Organization. The Purchaser is a corporation duly organized, validly
existing, and in good standing under the laws of the state of Nevada, has all
necessary corporate powers to own properties and carry on a business, and is
duly qualified to do business and is in good standing in all relevant
jurisdictions. All actions taken by the directors and/or shareholders of the
Purchaser have been valid and in accordance with all applicable laws.

 

III.2 Capital. The authorized share capital of the Purchaser consists of
200,000,000 common shares. As of the date hereof, 54,133,345 common shares are
issued and outstanding as fully paid and non-assessable common shares in the
capital of the Purchaser. There are no outstanding agreements, warrants, options
or rights, or rights not previously disclosed, capable of becoming an agreement
for the purchase or issuance of the Purchaser’s Shares, except as provided for
in this Agreement.

3

 

III.3 Financial Statements. The Purchaser has provided the Seller and the
Selling Shareholders with access through links on its website to its Information
Statement as filed with the SEC, as posted at www.sec.gov, complete with
financial statements that fairly present the financial position and the results
of its operations for the periods indicated.

 

III.4 Liabilities. The Purchaser is not aware of any pending, threatened or
asserted claims, lawsuits or contingencies involving the Purchaser, except those
set forth in the financial statements. There is no dispute of any kind between
the Purchaser and any third party, and no such dispute will exist at the Closing
of this Agreement.

 

III.5 Binding Agreement. This Agreement has been duly executed and delivered by
the Purchaser and constitutes a valid and binding obligation on its part.

 

III.6 Ability to Carry Out Obligations. The Purchaser has the right, power, and
authority to enter into and perform its obligations under this Agreement. The
execution and delivery of this Agreement by the Purchaser and the performance by
the Purchaser of its obligations hereunder will not cause, constitute, or
conflict with or result in any breach or violation or any of the provisions of
or constitute a default under any license, indenture, mortgage, charter,
instrument, articles of incorporation, bylaw, or other agreement or instrument
to which the Purchaser is a party or by which they may be bound, nor will any
consents or authorizations of any party other than those hereto be required.

 

III.7 Full Disclosure. None of the representations and warranties made in this
Agreement by the Purchaser or on its behalf contains or will contain any untrue
statement of a material fact or omit any material fact the omission of which
would be misleading.

 

III.8 Compliance with Laws. The Purchaser has complied with all, and is not in
violation of any, federal, state, or local statute, law, and regulation. The
Purchaser has complied with all federal and state securities laws in connection
with the offer, sale and distribution of its securities.

 

III.9 Litigation. The Purchaser is not a party to any suit, action, arbitration,
or legal, administrative, or other proceeding or pending governmental
investigation. To the best of the Purchaser’s knowledge, there is no basis for
any such action or proceeding, and no such action or proceeding is threatened
against the Purchaser. The Purchaser is not subject to or in default with
respect to any order, writ, injunction, or decree of any federal, state, local,
or foreign court, department, agency, or instrumentality.

 

III.10 Conduct of Business. Prior to the Closing, the Purchaser shall not,
without the consent of the Selling Shareholders (i) amend its constating
documents or Bylaws, (ii) issue, or enter into any agreements to issue any
securities of the Purchaser, including without limitation, shares warrants,
options, convertible securities of or rights to purchase any securities of the
Purchaser (iii) redeem, purchase or otherwise acquire or commit to acquire any
shares in the capital of the Purchaser (iv) effect any subdivision,
consolidation, or reclassification of any of the securities of the Purchaser (v)
declare dividends or redeem or sell stock or other securities, except as part of
completing its spin off transaction, (vi) incur any liabilities, (vii) acquire
or dispose of any assets, enter into any contract, or guarantee obligations of
any third party, or (viii) enter into any other transaction.

 

III.11 Truth of Representations. All of these representations shall be true as
of the Closing and shall survive the Closing for a period of one year.

 

III.12 No Bankruptcy. No proceedings have been taken, are pending or authorized
by the Purchaser or by any other person in respect to the bankruptcy,
insolvency, liquidation, dissolution or winding up of the Purchaser.

4

 

III.13 Absence of Conflict. The Purchaser is not a party to, bound or affected
by any agreement which would be violated, breached or terminated by, or which
would result in creation or imposition of any Lien upon any of the Shares as a
consequence of the execution and delivery of this Agreement or the consummation
of the transactions contemplated in this Agreement. The Purchaser’s execution of
this Agreement and the consummation of transactions contemplated herein do not
and will not conflict with, or result in a breach of, or constitute a default
under the terms or conditions of any constating documents or by-laws of the
Purchaser, any court or administrative order or process, any agreement or
instrument to which the Purchaser is party or by which it is bound.

 

III.14 Taxes. The Purchaser is not now and at the Closing Date will not be in
arrears or in default in respect of the filing of any required federal, state,
provincial or municipal tax or other return, and to the best of the Purchaser’s
knowledge, no such return contains any misstatement or conceals any statement
that should have been included therein. The Purchaser has paid and will pay all
taxes, filing fees and other assessments due and payable or collectable. The
Purchaser has withheld and will withhold up to the Closing Date from each
payment made to any employee the amount of all taxes (including but not limited
to income tax) and other deductions required to be withheld therefrom and has
paid or will pay such amounts to the proper tax or other receiving authority.

 

III.15 Quotation Status. The common shares of the Purchaser are quoted for
trading on the OTC: PK under the symbol MELY.OTC: PK and no suspension of
trading is in effect against the securities of the Purchaser thereon. The
Purchaser is in good standing with said exchange and is not in default under any
of its rules, policies or by-laws (the fact of being listed on said exchange and
the foregoing state of affairs being hereinafter known as the “Quotation
Status”).

 

 

ARTICLE IV

REMEDIES

 

IV.1 Arbitration. Any controversy or claim arising out of, or relating to, this
Agreement, or the making, performance, or interpretation thereof, shall be
settled by arbitration in Las Vegas, Nevada, in accordance with the Rules of the
American Arbitration Association then existing, and judgment on the arbitration
award may be entered in any court having jurisdiction over the subject matter of
the controversy.

 

IV.2 Indemnification. Each party agrees to indemnify the other against all
actual losses, damages and expenses caused by (i) any material breach of this
Agreement or any material misrepresentation contained herein, or (ii) any
misstatement of a material fact or omission to state a material fact required to
be stated herein or necessary to make the statements herein not misleading.

 

IV.3 Other Remedies. The foregoing indemnification provision is in addition to,
and not derogation of, any statutory, equitable or common law remedy any party
may have for breach of representation, warranty, covenant or agreement.

5

 

ARTICLE V

CLOSING MATTERS

 

V.1 Date, Time and Place of Closing. The closing will take place on the Closing
Date at 1:00 p.m. (Pacific Standard Time) at 14 Monarch Bay Plaza, Monarch By CA
92629, or such other location to be agreed upon between the Parties. 

 

V.2 The Share Exchange. On the Closing Date:

 

(a) The Purchaser will deliver to the Selling Shareholders, an aggregate of
70,000,000 fully paid and non-assessable Shares in the capital of the Purchaser,
as directed by the Seller, in proportion with each Selling Shareholder’s
interest in the Seller as set out in Schedule 1 hereto; and

 

(b) The Seller and the Selling Shareholders will deliver to the Purchaser one
(1) certificate, registered as directed by the Purchaser, for 70,000,000 fully
paid and non-assessable Seller’s Shares all of the issued and outstanding shares
of the Seller.

 

V.3 Failure to Close. If the share exchange does not occur within 15 days of the
Closing Date, or such earlier or later date as the Parties may agree, the
Parties agree to unwind the transaction and return all parties to the position
that they were in prior to the transactions contemplated herein.

 

 

ARTICLE VI

MISCELLANEOUS

 

VI.1 Captions and Headings. The article and paragraph headings throughout this
Agreement are for convenience and reference only, and shall in no way be deemed
to define, limit, or add to the meaning of any provision of this Agreement.

 

VI.2 No Oral Change. This Agreement and any provision hereof may not be waived,
changed, modified, or discharged orally but only by an agreement in writing
signed by the party against whom enforcement of any waiver, change,
modification, or discharge is sought.

 

VI.3 Non Waiver. Except as otherwise expressly provided herein, no waiver of any
covenant, condition, or provision of this Agreement shall be deemed to have been
made unless expressly in writing and signed by the party against whom such
waiver is charged; and (i) the failure of any party to insist in any one or more
cases upon the performance of any of the provisions, covenants, or conditions of
this Agreement or to exercise any option herein contained shall not be construed
as a waiver or relinquishment for the future of any such provisions, covenants,
or conditions, (ii) the acceptance of performance of anything required by this
Agreement to be performed with knowledge of the breach or failure of a covenant,
condition, or provision hereof shall not be deemed a waiver of such breach or
failure, and (iii) no waiver by any party of one breach by another party shall
be construed as a waiver with respect to any other or subsequent breach.

 

VI.4 Entire Agreement. This Agreement, including any and all attachments hereto,
if any, contains the entire Agreement and understanding between the parties
hereto and supersedes all prior agreements and understandings, whether written
or oral.

 

VI.5 Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Facsimile signatures will
be acceptable to all parties as originals.

6

 

 

VI.6 Notices. All notices, requests, demands, and other communications under
this Agreement shall be in writing and shall be deemed to have been duly given
on the date of service if served personally on the party to whom notice is to be
given, or on the third day after mailing if mailed to the party to whom notice
is to be given, by first class mail, registered or certified, postage prepaid,
or on the second day if faxed, and properly addressed or faxed.

 

VI.7 Binding Effect. This Agreement shall inure to and be binding upon the
heirs, executors, personal representatives, successors and assigns of each of
the parties to this Agreement.

 

VI.8 Effect of Closing. All representations, warranties, covenants, and
agreements of the parties contained in this Agreement, or in any instrument,
certificate, opinion, or other writing provided for in it, shall be true and
correct as of the closing and shall survive the Closing of this Agreement for a
period of one year.

 

VI.9 Mutual Cooperation. The parties hereto shall cooperate with each other to
achieve the purpose of this Agreement, and shall execute such other and further
documents and take such other and further actions as may be necessary or
convenient to effect the transaction described herein.

 

VI.10 Counterpart Signatures. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
page were an original thereof.

 

VI.11 Severability. In case any one or more of the provisions of this Agreement
shall be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Agreement shall not
in any way be affected or impaired thereby and the parties will attempt to agree
upon a valid and enforceable provision which shall be a reasonable substitute
therefore, and upon so agreeing, shall incorporate such substitute provision in
this Agreement.

 

Rest of Page left blank.

7

 

In witness whereof, this Agreement has been duly executed by the parties hereto
as of the date first above written.

 

 

Microelectronics Technology Company. (“Purchaser”)

 

 

By: /s/ Edward Manetta

Name: Edward Manetta

 

Title: President

 

Date: August 26, 2011.

 

 

CLOUD DATA CORPORATION (“sELLER”)

 

By: /s/ Edward Manetta

Name: Edward Manetta

 

Title: President

 

Date: August 26, 2011.

8

 

 

